Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 5, 9, 10, 12-15, 17, 25-28, 33-35, 37, 40-44 and 50 are pending in the application. Claims 1, 5, 9, 10, 12-14, 17, 25 and 27 are rejected. Claims 28, 33, 34, 37 and 40 are allowed. Claims 15, 26, 35, 41-44 and 50 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of the species of compound 2 to prosecute the invention of Group I in the reply filed on August 19th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of compound 2 appears allowable. Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended. If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. The examination of the Markush-type claims has been extended to include the scope of instant claims 28 and 40, which appear to be free of the prior art, as well as the species cited below under 35 USC 102, which are not allowable. 
As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held 
  
Claims 15, 26, 35, 41-44 and 50 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species or invention.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 21st, 2020.

Claim Objections
In claim 13, it is suggested that Applicant replace “can” with “is” in line 2 of the claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Claim 9 is rejected as indefinite since the tenth option in the claim contains the variable L3; however, the variable is not defined in claim 9 or parent claim 1.
Claim 27 is rejected as indefinite since it recites the following option:

    PNG
    media_image1.png
    107
    208
    media_image1.png
    Greyscale
.
It is unclear if the structure above is a mistake or contains an error since the structure contains a nitrogen with four bonds that should be formally charged; however, no charge is labelled.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing Claim 27 recites the following option:

    PNG
    media_image1.png
    107
    208
    media_image1.png
    Greyscale
.
The ring structure above would appear to correspond to the structure of formula (I) where the five member ring is A. Claim 1 recites that ring A is heteroaryl or phenyl whereas the structure above would not be aromatic. Claim 27 further recites the following options:

    PNG
    media_image2.png
    156
    309
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    167
    306
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    152
    490
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    98
    156
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    175
    288
    media_image6.png
    Greyscale
.
. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 10, 14, 17 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 696636-91-6, which entered STN on June 21st, 2004.
CAS Registry No. 696636-91-6 is drawn to 2-ethoxy-4-(4-morpholinyl)-6-(4-phenyl-1H-1,2,3-triazol-1-yl)-1,3,5-triazine, which has the following structure:

    PNG
    media_image7.png
    402
    605
    media_image7.png
    Greyscale
.
.

Claim(s) 1, 5, 12, 13, 14, 17 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1501782-42-8, which entered STN on December 23rd, 2013.
CAS Registry No. 1501782-42-8 is drawn to 2-ethyl-6-(4-phenyl-1H-pyrazol-1-yl)-4-pyrimidinamine, which has the following structure:

    PNG
    media_image8.png
    192
    369
    media_image8.png
    Greyscale
.
The compound above is embraced by Formula (I) where X1 is CH, R1 is alkyl (methyl), L2 is –O(RaRb)m- where m is 1 and Ra and Rb are hydrogen, L1 is absent, A is pyrazolyl, p is 1, R2 is unsubstituted aryl (phenyl) and R3 is amino. The definitions above read on instant claims 1, 5, 12 (first option), 13 (second option), 14, 17 and 25.

Claim(s) 1, 5, 12, 13, 14, 17, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2012/0009151 A1 by Han et al.
	The prior art teaches the following compound on page 116 (Table 10, entry 19):

    PNG
    media_image9.png
    338
    438
    media_image9.png
    Greyscale
.
The compound above is embraced by Formula (I) where X1 is N, R1 is alkyl (methyl), L2 is –O(RaRb)m- where m is 1 and Ra and Rb are hydrogen, L1 is absent, A is pyrazolyl, p is 1, R2 is unsubstituted aryl (phenyl) and R3 is an a nitrogen and oxygen containing moiety. It is further noted that the definitions of R3 and –L2-R1 could be inverted where R3 is an alkoxy group, L2 is –NRc-(CRaRb)m- where m is 1, R1-Rc are hydrogen and R1 is heteroaryl. The definitions above read on instant claims 1, 5, 12 (first option), 13 (first option), 14, 17, 25 and 27 (third option).

Allowable Subject Matter
Claims 28, 33, 34, 37 and 40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626